737 N.W.2d 756 (2007)
M. Carol RONAN and Franklin D. Ronan, Trustees of the M. Carol Ronan Trust, Plaintiffs-Appellants,
v.
William W. HOFMANN, Marla E. Hofmann, James J. Murray, Patricia C. Murray, Graham Hagey and Helen Hagey, Defendants-Appellees.
Docket No. 132962. COA No. 263106.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's April 24, *757 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.